Citation Nr: 0934421	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  03-12 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis, and if so, entitlement to service connection for 
the same.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, claimed as a nervous condition to 
include posttraumatic stress disorder (PTSD), to include as 
secondary to the Veteran's service-connected back condition, 
and if so, entitlement to service connection for the same.

3.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected disability of 
mixed type headaches.  

4.  Entitlement to service connection for status post 
myocardial infarction, claimed as heart condition, to include 
as secondary to the service-connected disability of mixed 
type headaches.  

5.  Entitlement to an initial rating in excess of 10 percent 
for mixed type headaches, tensional and migrainous.

6.  Entitlement to an initial rating in excess of 10 percent 
for chronic right L4-5 radiculopathy associated with 
herniated nucleous pulposus. 

7.  Entitlement to a rating in excess of 40 percent for 
herniated nucleous pulposus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
1996, September 2004, and May 2006, by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to the benefits 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in San Juan, Puerto Rico in 
June 2007 to present testimony on the issues of service 
connection for sinusitis and a psychiatric disorder, and 
increased ratings for his service-connected headaches, 
herniated nucleous pulposus, and radiculopathy.  He submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has 
been associated with the claims file.  With regard to the 
remaining issues of service connection for hypertension and 
status post myocardial infarction, a March 2008 letter to the 
Veteran sought to clarify his desire for a hearing before the 
Board.  In a reply dated in the same month, the Veteran 
indicated that he did not wish to appear at an additional 
hearing on these issues.  As such, the Board will proceed 
with the appeal.  

After this appeal was certified to the Board, the Veteran 
submitted additional evidence directly to the Board, 
consisting of personal statements and medical evidence.  This 
evidence has not yet been considered by the RO, the agency of 
original jurisdiction.  However, an English translation of 
the Veteran's March 2008 personal statement reads, in part, 
"I repeat that my case should be completely managed by you 
and I decline any intervention from the regional office in 
PR."  The Board finds that this constitutes a valid waiver 
of the procedural right to review of this new evidence by the 
AOJ in the first instance.  See 38 C.F.R. § 20.1304(c) 
(2008).

It is also important to note that the Veteran's claim for 
service connection for a psychiatric condition has been 
framed under various diagnostic labels and multiple theories 
of entitlement over the course of this Veteran's 38 year 
claims history.  In light of the Court of Appeals for 
Veterans Claims recent holding in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Board will now consider the Veteran's 
claims collectively as framed on the title page.

The issues of service connection for a psychiatric disorder 
and increased ratings for herniated nucleous pulposus and 
radiculopathy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claim for service connection for sinusitis was by a February 
1998 rating decision that determined the claim was not well 
grounded due to the absence of evidence that sinusitis was  
incurred in or aggravated by the Veteran's military service.   

2.  The evidence submitted since the February 1998 denial 
includes private and VA medical records and personal 
statements by the Veteran including testimony before the 
Board in June 2007.

3.  The evidence does not show that sinusitis was incurred 
during the Veteran's military service.  

4.  The last final (unappealed) disallowance of the Veteran's 
claim for service connection for a psychiatric disorder, 
claimed as a nervous condition to include PTSD, was by rating 
decision in December 1991 which found that the claimed 
condition was not attributable to the Veteran's military 
service. 

5.  The evidence submitted since the last final denial 
includes private and VA medical records and personal 
statements by the Veteran including testimony before the 
Board in June 2007.

6.  Hypertension manifested many years after the Veteran's 
military service, and is not otherwise attributable to that 
service, nor does the preponderance of the evidence show that 
hypertension is proximately due to or aggravated by the 
Veteran's service-connected headaches.  

7.  The preponderance of the evidence shows that status post 
myocardial infarction is not proximately due to or aggravated 
by the Veteran's service-connected headache disorder, nor is 
it otherwise attributable to military service in any way.

8.  The Veteran's mixed type headaches are primarily 
manifested by pain that occurs on a basis ranging from daily 
to once every three days; these attacks are not completely 
prostrating and prolonged attacks that are productive of 
severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The February 1998 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1997)(2008). 

2.  The evidence added to the record since February 1998 is 
new and material, and the claim for service connection for 
sinusitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  Sinusitis was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).

4.  The December 1991 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 19.129, 19.192 
(1991); 38 C.F.R. § 20.1103 (2008).   

5.  The claim of entitlement to service connection for a 
psychiatric disorder, claimed as a nervous condition to 
include posttraumatic stress disorder (PTSD), to include as 
secondary to the Veteran's service-connected back condition, 
is reopened.  38 U.S.C.A. § 5108 (West 2002); Clemons v. 
Shinseki, 23 Vet. App. 1 (2009); 38 C.F.R. § 3.156(a) (2008).

6.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty service; nor may it be so presumed; nor 
is it proximately due to, or the result of, the Veteran's 
service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310 (2008).

7.  Status post myocardial infarction was not incurred in or 
aggravated by the Veteran's active duty service; nor may it 
be so presumed; nor is it proximately due to, or the result 
of, the Veteran's service-connected disabilities.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2008).

8.  The criteria for a 30 percent initial rating for mixed 
type headaches, tensional and migrainous, are met throughout 
the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.21, 
4.27, 4.124a Diagnostic Code 8199-8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2008).  

With respect to the new and material evidence portion of this 
decision, the Veteran has not received proper notice.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, as will 
be discussed fully below, the Board finds that new and 
material evidence has been submitted sufficient to reopen the 
claims for service connection for sinusitis and a psychiatric 
disorder.  Therefore, a full discussion of whether VA met 
these duties is not needed, as no prejudice can flow to the 
Veteran from the notice error.  

Regarding the merits of the Veteran's claims for service 
connection for sinusitis and a psychiatric disorder, the AOJ 
notified the Veteran in correspondence dated in May 2004 and 
January 2003, respectively, of the information and evidence 
necessary to substantiate the claims, to include information 
and evidence that VA would seek to provide and information 
and evidence that the Veteran was expected to provide. 
Although the January 2003 notice was delivered after the 
initial denial of the claim for service connection for a 
psychiatric disorder, the AOJ subsequently readjudicated the 
claim based on all the evidence in the May 2006 Supplemental 
Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

With respect to the claims for service connection for 
hypertension and status post myocardial infarction, the 
Veteran was informed of the information and evidence 
necessary to substantiate the claims, to include information 
and evidence that VA would seek to provide and information 
and evidence that the Veteran was expected to provide in 
corresponded dated in February 2006.  

The appellant was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although this notice was delivered after the initial denial 
of the claims regarding sinusitis and a psychiatric disorder, 
the AOJ subsequently readjudicated the claims in the May 2006 
SSOC.  See Prickett v. Nicholson, supra.  In all, the 
appellant was not precluded from participating effectively in 
the processing of his claims and the essential fairness of 
the decisions is unaffected.  

Turning to the claim for an increased rating for mixed type 
headaches, due to the nature of this claim, as it is 
specifically an appeal of the initial ratings assigned in 
conjunction with the grant of service connection, adequate 
notice was not delivered prior to the initial assignment of 
the rating.  However, once service connection is granted, the 
claim is substantiated and prior notice defects are rendered 
non-prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Thus, VA's duty to notify with respect to these claims has 
been satisfied.  In all, the duty to notify is met.

VA also has a duty to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2008).  In this case, 
service treatment records have been associated with the 
claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran was 
medically evaluated in conjunction with his claims.  The duty 
to assist has been fulfilled.

New and Material Evidence

A review of the record reveals that the Veteran's claims for 
service connection for sinusitis and a psychiatric disorder, 
claimed as a nervous condition to include PTSD, were subject 
to prior final (unappealed) denials, and as explained below, 
require the submission of new and material evidence to reopen 
the previously denied claims.  Most recently, service 
connection for sinusitis was denied by a February 1998 rating 
decision on the basis that it was not a well-grounded claim.  
The Veteran's claim for service connection for a psychiatric 
disorder was last subject to an unappealed denial by rating 
decision in December 1991.  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Since the last final disallowance of the claim for service 
connection for sinusitis, the Veteran has submitted personal 
statements regarding the condition, to include sworn 
testimony before the Board in June 2007, along with VA and 
private treatment records.  With the exception of cumulative 
information provided in the Veteran's statements, this 
evidence is new in that it has not previously been considered 
by agency decision makers.  The medical evidence, in 
particular, is also material as it relates to unestablished 
facts necessary to substantiate the claim.  Specifically, a 
February 2006 letter from a private physician shows a current 
diagnosis of chronic sinusitis.  Presuming the credibility of 
this evidence for the limited purpose of determining its 
materiality, the new medical evidence raises a reasonable 
possibility of substantiating the claim.  See Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

With respect to the claim for service connection for a 
psychiatric condition, the last final disallowance of the 
claim was in December 1991 based upon the absence of a 
verifiable stressor sufficient to support a diagnosis of 
PTSD.  An earlier rating decision issued in July 1980 had 
also denied service connection for a broader "nervous 
condition" based on the absence of evidence of an in-service 
incurrence or medical relationship to military service.  As 
above, since the last final disallowance of the claim, the 
Veteran has submitted personal statements regarding his 
mental and emotional state, to include sworn testimony before 
the Board in June 2007, along with VA and private treatment 
records.  The Veteran has also advanced an additional theory 
of entitlement to service connection, specifically that his 
psychiatric disorder is secondary to his service-connected 
back disability and associated radiculopathy.  See, e.g., 
Statement in support of claim, October 1992.  
This evidence is new and raises a reasonable possibility of 
substantiating the claim, when credibility is presumed for 
the limited purpose of a materiality determination.  See 
Justus, supra. 

Therefore, based upon the submission of new and material 
evidence with respect to both claims, the claim for service 
connection for sinusitis and the claim for service connection 
for a psychiatric disorder, claimed as a nervous condition to 
include PTSD, to include as secondary to the Veteran's 
service-connected back condition, are reopened.  38 C.F.R. § 
3.156(a) (2008); see also Clemons, supra.  
  
As further evidentiary development is required before the 
issue of service connection for a psychiatric disorder is 
ready for adjudication, the Board will not address the merits 
of that claim at this time.  However, because the AOJ has 
weighed the merits of the claim for service connection for 
sinusitis, to include the medical evidence upon which the 
claim is reopened, there is no prejudice to the Veteran for 
the Board to render a decision on the merits here.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to proceeding, it is noted that the Board has 
thoroughly reviewed all the evidence in the Veteran's claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, with respect to each claim.  The Veteran must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to a veteran).



Service Connection

The Veteran seeks service connection for sinusitis, 
hypertension, and status post myocardial infarction, each of 
which he contends is attributable to his military service.  
In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Presumptive service connection may be granted when an 
applicable chronic disease, here cardiovascular disease, 
manifests itself to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).  
However, in this case, Department of Defense records, a DD 
Form 214, indicates that the Veteran separated from service 
in November 1970.  The first documented diagnosis of chronic 
heart disease is in October 2005, over three decades after 
discharge from military service.  VA treatment records.  
Therefore, presumptive service connection is not warranted as 
there is no evidence that cardiovascular disease manifested 
to a compensable degree within one year after his discharge 
from military service.  38 C.F.R. §§ 3.307, 3.309.   

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

Sinusitis

A February 2006 letter from a private physician shows a 
diagnosis of chronic sinusitis.  See also Physician's 
statements, December 2004 & June 2003.  However, this private 
physician does not provide a medical opinion or other facts 
pertaining to etiology or causation of the Veteran's 
sinusitis.  Nor is the physician's diagnosis supported by any 
treatment history, objective test result, or other medical 
facts.  In contrast, a June 2004 VA examination report 
describes a history of nasal discharge and congestion at 
times, but results in a normal nasal examination without a 
diagnosis of sinusitis.  A supporting radiology report 
reflects that paranasal sinuses were well aerated with intact 
bony walls.  There was no evidence of acute or chronic 
sinusitis identified upon x-ray examination, and the 
radiological diagnosis is rendered as "normal."  VA 
radiology report, June 2004.  The Board finds the June 2004 
examination report to be more probative based upon the 
supporting diagnostic detail provided.  Thus the 
preponderance of the evidence is against the finding of a 
current diagnosis of chronic sinusitis.  

Nonetheless, acute sinusitis was diagnosed in June 2006.  VA 
treatment record.  At that time, the Veteran presented to a 
VA walk-in clinic complaining of "sinus flare up" for four 
days duration.  Id.  Generally speaking, the Board finds that 
an occasional episode of acute sinusitis or other nasal 
congestion does not represent a chronic disability subject to 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  However, assuming for the sake of argument 
that this medical evidence were to support a finding of a 
current sinusitis disability, there is no credible evidence 
that sinusitis is medically related to the Veteran's military 
service.  

Service treatment records are silent as to complaints of, or 
treatment for, sinusitis.  Indeed, upon a medical history 
form completed and signed by the Veteran in conjunction with 
his November 1970 separation examination, the Veteran 
responded "no" in response to the question "Have you ever 
had or have you now sinusitis?" The ensuing nose, throat, 
and sinus examinations all resulted in clinically normal 
evaluations.  Service treatment records, November 1970.  The 
Board finds the Veteran's contemporaneous statements 
regarding an absence of symptomatology in service, as 
documented in his service treatment records, to be more 
probative than his recent remembrance of in-service symptoms.  
The passage of several decades since service results in 
recent lay statements regarding in-service symptoms that are 
less reliable than a contemporaneous recorded lay statement.  
Memory fades over the passage of time, and in this case, the 
Board relies on the more probative contemporaneous evidence 
that is in direct contradiction to the Veteran's current 
assertion.  

Considering all of the evidence of record, there is no 
evidence of an in-service incurrence or aggravation of 
sinusitis.  Even assuming that there is a current disability 
of sinusitis, there is no competent evidence that the 
condition is medically related to the Veteran's military 
service.  As such, service connection is not warranted.  
38 C.F.R. § 3.303 (2008).  

Hypertension and myocardial infarction

VA outpatient treatment records from October and November 
2005 indicate that the Veteran had a medical history of 
hypertension.  After undergoing cardiac catheterization, he 
was also diagnosed with status post myocardial infarction.  
Id.  As such, current diagnoses for these conditions are 
established.  The remaining question is whether there is any 
medical relationship between the Veteran's current heart 
problems and his military service.  The evidence does not 
show, nor does the Veteran contend that he experienced onset 
of a heart condition during service.  Rather, the Veteran 
asserts that his hypertension and myocardial infarction are 
due to his service-connected headaches.  See Statement in 
support of claim, February 2006.  

In support of his claim, the Veteran submits an abstract of a 
professional journal article obtained from the Internet that 
is titled "Migraine and Coronary Heart Disease in Women and 
Men."  However, the findings reported in this article are 
contrary to the Veteran's assertion.  Specifically, the 
reported results of the study are that after adjusting for 
other coronary risk factors, participants reporting migraine 
were not at an increased risk to develop coronary heart 
disease.  As such, this evidence suggests that migraine is 
not, in fact, related as a causal factor for heart disease.  

Furthermore, a November 2005 VA hospitalization summary 
states that "Etiology of myocardial infarction has not been 
definitely established.  Differential diagnosis include[s] 
arterial vasospasm versus substance abuse intoxication.  VA 
treatment record.  Upon VA examination in April 2006, the 
examiner summarized the Veteran's recent cardiologic history 
and states that, regarding etiology, "The possibility of 
vasoporims was considered, cardiac toxic drugs were also 
considered and ruled out."  Nonetheless, there is no clear 
affirmative determination as to etiology or causation of 
these cardiovascular conditions.  However, the examiner did 
provide a negative nexus opinion finding it less likely than 
not that the Veteran's hypertension or myocardial infarction 
were proximally due to or aggravated by his service 
connection mixed type headaches.  The examiner's rationale is 
that there is no known etiologic link between headaches and 
the cardiovascular conditions in question.  VA examination, 
April 2006.  

Here, the medical opinion by the VA examiner is credible 
because it is based on a thorough review of the file and 
available treatment records and the examiner offered a 
reasonable medical basis for his or her conclusions.  Absent 
credible evidence to the contrary, the Board is not in a 
position to question the results of this examination.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In the absence 
of credible nexus evidence documenting a medical relationship 
between the Veteran's cardiovascular disabilities and his 
military service, to include as secondary to his service-
connected headaches, service connection is not warranted.  

As the preponderance of the evidence is against the Veteran's 
claims for service connection, the benefit of the doubt 
provision does not apply.  

Disability Evaluation

The Veteran also seeks a higher evaluation for his service-
connected headaches, currently evaluated as 10 percent 
disabling.  Disability evaluations are determined by 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the current level of disability is of 
primary concern in a claim for an increased rating; and the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of 
the "current level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
that the increased rating claim has been pending.  In those 
instances, it is appropriate to apply staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, in the 
present case, the symptoms of the Veteran's service-connected 
disability have remained relatively constant throughout the 
appellate period.  Thus, staged ratings are not necessary 
here. 

Service connection was established for mixed type headaches, 
tensional and migrainous, by rating decision in September 
2004 and was evaluated as 10 percent disabling under DC 8199-
8100.   

Mixed type headaches are not explicitly listed in the rating 
schedule.  Accordingly, the Veteran's disability was rated 
under the criteria for migraines, a closely related disease 
in which not only the functions affected, but the anatomical 
localization and symptomatology were closely analogous.  
38 C.F.R. § 4.20 (2008).  When a disability is not 
specifically listed, the Diagnostic Code will be "built 
up," meaning that the first 2 digits will be selected from 
that part of the schedule most closely identifying the part 
of the body involved, and the last 2 digits will be "99."  
38 C.F.R. § 4.27 (2008).  For example, in this case, 
Diagnostic Code 8199 is used to identify unlisted 
miscellaneous neurological conditions, rated on the same 
basis as migraine.  

Under the rating criteria for migraine, headaches with 
attacks less frequent than one in two months over the last 
several months are rated as noncompensably (0 percent) 
disabling.  Migraine headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months are rated 10 percent disabling.  Headaches 
with characteristic prostrating attacks occurring on an 
average once per month over last several months are rated 30 
percent disabling.  Migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability are rated 50 percent 
disabling.  38 C.F.R. § 4.124a DC 8100 (2008).  

The Veteran was first afforded a VA neurological examination 
in March 2000.  At that time, he complained of daily episodes 
of headaches, mainly occurring in the afternoons, with pain 
predominantly involving his eyes.  He stated that these 
headaches had different symptomatology, including the 
location of the pain, on different episodes, but that his 
headaches were very severe and accompanied by nausea, 
vomiting, and diarrhea on occasion.  He reported experiencing 
daily headaches, with at least three to four incapacitating 
episodes per month.  VA examination report, March 2000.  Upon 
subsequent examination in December 2003, the Veteran 
essentially reiterated the same degree, pattern, and 
frequency of symptoms.  Again in May 2005, a VA examiner 
relates the Veteran's description of incapacitating headache 
pain, anticipated on the basis of blurred vision and eye pain 
that requires resting for a number of hours.  Such pain is 
reported to potentially recur again within the next day or 
the following day, i.e. approximately every third day at 
least.  The Veteran reports that when he has the opportunity 
to go to bed, he may be prostrated for several hours, but 
also states that he can sometimes drive and work despite the 
headache.  VA examination report, May 2005.  

Based upon the foregoing, the Board finds that the Veteran's 
mixed type headaches are most consistent with the level of 
symptoms described at the 30 percent rating for DC 8100, 
specifically as his headaches are generally characterised by 
prostrating attacks occurring at least once per month on 
average.  However, the Board finds that the Veteran's 
headaches are not completely prostrating or prolonged, such 
that they are productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, DC 8100.  In particular, the Veteran 
describes being prostrated when he has the opportunity to 
rest in bed, but that he can continue to work when it is 
necessary that he do so.  See, e.g., VA examination, May 
2005.  As such, the Board finds that the Veteran's 
symptomatology is most consistent with the diagnostic 
criteria for a 30 percent rating, and no more.  38 C.F.R. 
§ 4.124a.  

The Board notes that the Veteran has submitted a copy of 
general medical treatise evidence from an unknown source that 
describes "Measures of Effect of Headaches on Daily 
Function."  This document describes the Migraine Disability 
Assessment, the Headache Intensity Test, and the Headache 
Disability Inventory as potential measures of headache-
related disability for clinical practice.  However, this 
treatise evidence does not directly relate to the Veteran in 
any way, and there is no evidence that the Veteran has 
participated in or completed any of the described assessment 
tools.  As such, the document, while considered, is of little 
value in assessing the current level of disability presented 
by the Veteran's service-connected headaches. 

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2008); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  


ORDER

The claim of entitlement to service connection for sinusitis 
is reopened, and to this extent only, the appeal is granted.

Service connection for sinusitis is denied.

The claim of entitlement to service connection for a 
psychiatric disorder, claimed as a nervous condition to 
include posttraumatic stress disorder (PTSD), to include as 
secondary to the Veteran's service-connected back condition, 
is reopened, and to this extent only, the appeal is granted.

Service connection for hypertension is denied.  

Service connection for status post myocardial infarction is 
denied.  

Entitlement to a 30 percent initial rating for mixed type 
headaches, tensional and migrainous, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

Additional notification and evidentiary development is 
required before the issues of entitlement to service 
connection for a psychiatric disorder and increased ratings 
for herniated nucleous pulposus and associated radiculopathy 
are ready for final adjudication.  38 C.F.R. § 19.9 (2008).  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

The Veteran has submitted letters from Dr. PB which reflect a 
diagnosis of anxiety and/or depression, and chronic severe 
lumbosacral pain.  However, no treatment records from this 
physician are of record.  As VA is on notice that these 
private medical records exist and are potentially relevant to 
the Veteran's claims, all reasonable effort to obtain the 
outstanding private treatment records must be undertaken.  

Regarding the claim for service connection for a psychiatric 
condition, the Board is required to seek a medical opinion if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  As the claim was reopened 
above, and must now be considered collectively per the 
Clemons doctrine, a new VA examination and medical opinion is 
required to address all applicable theories of entitlement to 
service connection for a psychiatric disorder, claimed as a 
nervous condition to include posttraumatic stress disorder, 
to include as secondary to the Veteran's service-connected 
back condition.  Clemons, 23 Vet. App. 1, supra (Claim is not 
specific to a given psychiatric diagnosis but instead makes a 
general claim for compensation for the affliction posed by 
the Veteran's mental condition); see also Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when 
determining service connection, all theories of entitlement 
must be considered). 

Also of note, the Veteran's claim of entitlement to a higher 
initial rating for radiculopathy is inextricably intertwined 
with the claim of entitlement to an increased rating for 
herniated nucleous pulposus, particularly as the regulations 
applicable to rating intervertebral disc syndrome, 
encompassing both orthopedic and neurologic symptomatology, 
have changed multiple times during the course of the instant 
appeal.  Specifically, the Veteran's herniated nucleous 
pulposus was originally rated under DC 5293 which, prior to a 
September 2002 change in the regulations, contemplated both 
orthopedic and neurological symptomatology under the same 
criteria.  Where a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
Veteran applies unless certain circumstances apply.  See 
VAOGCPREC 7-2003 (November 19, 2003).  

The end result is that in this case, orthopedic and 
neurologic conditions must be considered, both jointly and 
separately, to consider which method (and which version of 
the diagnostic criteria) results in the greater benefit to 
the Veteran.  As a portion of the analysis for the claimed 
conditions requires joint consideration of the orthopedic and 
neurologic conditions, these issues are inextricably 
intertwined for rating purposes.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).

The Board also notes that the Veteran was last afforded VA 
examinations pertaining to the severity of his service-
connected spine disabilities in May 2005.  VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  When available evidence is too old for an adequate 
evaluation of a veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last 
VA examinations are not necessarily stale in this case, the 
Veteran has indicated that his condition has worsened since 
the date of the latest examination.  See, e.g., Board hearing 
transcript, June 2007(stating back symptoms now affect his 
gastrointestinal and urinary systems).  As the Board is 
unable to make an accurate assessment of the Veteran's 
current condition on the basis of the evidence currently of 
record, the Veteran must be afforded a contemporaneous 
examination.

Additionally, the Board notes that sporadic VA treatment 
records have been associated with the claims file since June 
2005.  All relevant VA treatment records created since that 
time should be obtained and associated with the claims file.  

Finally, adequate notice under 38 U.S.C.A. § 5103 (West 2002 
& Supp. 2009), 38 C.F.R. § 3.159 (2008), and relevant case 
law has not been provided as it pertains to the claim for an 
increased rating for the Veteran's herniated nucleous 
pulposus.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Corrective notice is required.   

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the holding in Vazquez, 
notify the Veteran that to substantiate 
his claim for an increased rating for 
his herniated nucleous pulposus, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening 
or increase in severity of the claimed 
conditions, to include the effect that 
worsening has on his employability and 
daily life.  Examples of the types of 
medical and lay evidence that the 
Veteran may submit should also be 
included.  The letter should indicate 
that a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much 
as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
It should also provide at least general 
notice of the relevant diagnostic 
criteria, to include the current 
diagnostic criteria, and those in effect 
prior to the September 23, 2002 and 
September 26, 2003 regulatory changes.  

Of particular import, the Veteran should 
be notified that at the time that his 
appeal was filed, entitlement to a 
rating in excess of 40 percent for 
intervertebral disc syndrome required 
pronounced disability with "persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased, disc" 
with little intermittent relief.  
38 C.F.R. § 4.73 DC 5293 (2002).  

2.  Contact the Veteran to obtain 
consent and authorization to release 
medical information from Dr PB, as 
identified by the February 2006 letter 
within the claims file.  Contact the 
physician to obtain all relevant 
medical records for this Veteran.  All 
attempts to obtain these records, 
including those which may ultimately 
prove unsuccessful, must be documented 
in the claims folder.

3.  Ensure that all relevant VA 
outpatient medical records, 
particularly those since June 2005, are 
associated with the claims file.  
Duplicates of outpatient records 
currently contained within the claims 
file need not be resubmitted.

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
psychiatric disorder.  The Veteran's 
claims file and a copy of this remand 
should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed 
psychiatric disabilities, specifically 
identifying any personality disorder(s) 
therein;
(b)  Identify the approximate date of 
onset for any chronic acquired 
disability identified in (a);
(c)  Opine whether any current 
psychiatric disability was incurred in 
or aggravated by active military 
service;
(d)  Opine whether it is at least as 
likely as not that any current 
psychiatric disability was caused or 
aggravated by the Veteran's service-
connected back disability.  The 
examiner should note that aggravation 
is defined for legal purposes as a 
permanent worsening of the underlying 
condition versus a temporary flare-up 
of symptoms.  

	5.  Schedule the Veteran for a VA spine 
examination to determine the nature and 
severity of his service-connected 
herniated nucleous pulposus and 
associated radiculopathy.  All 
necessary studies and tests must be 
conducted, to include a nerve 
conduction study if necessary.  

The examiner is then expressly 
requested to respond to the following:
(a)  Are there persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings appropriate 
to site of diseased disc?;
(b)  Does medical treatment provide 
intermittent relief, or little 
intermittent relief, of the Veteran's 
symptoms of intervertebral disc 
syndrome?;
(c)  Is there severe incomplete 
paralysis of the nerve responsible for 
the Veteran's radicular symptoms?;
(d)  Is eversion of the foot weakened 
or other evidence of complete paralysis 
of the nerve responsible for the 
Veteran's radicular symptoms?

6.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand are 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examinations may result in adverse determinations.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


